                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             Civil Action No: 3:20CV00259


 THE CHARLOTTE MECKLENBURG
 BOARD OF EDUCATION,

         Plaintiff,
                                                             NOTICE OF APPEARANCE
         v.                                                    OF CARY B. DAVIS

 34 ED, LLC d/b/a CENTEGIX,

         Defendant.



       Cary B. Davis, of the law firm Robinson, Bradshaw & Hinson, P.A., hereby provides notice

to the Court and all parties and counsel that he will appear as counsel in the above-captioned action,

in addition to Robert E. Harrington and Gabriel Wright, on behalf of 34ED, LLC d/b/a CENTEGIX

in the above-referenced action. Please direct all future filings, correspondence, notices and other

contacts regarding this case to Mr. Harrington, Mr. Davis and Mr. Wright through the CM/ECF

electronic filing system or at the address listed below.

       This 26th day of May, 2020.




                                               s/ Cary B. Davis
                                               Robert E. Harrington
                                               N.C. Bar No. 26967
                                               rharrington@robinsonbradshaw.com

                                               Cary B. Davis
                                               N.C. Bar No. 36172
                                               cdavis@robinsonbradshaw.com




          Case 3:20-cv-00259-GCM Document 7 Filed 05/26/20 Page 1 of 3
                           Gabriel Wright
                           N.C. Bar No. 52472
                           gwright@robinsonbradshaw.com


                           Attorneys for Defendant 34 ED, LLC d/b/a
                           CENTEGIX
                           ROBINSON, BRADSHAW & HINSON, P.A.
                           101 North Tryon Street, Suite 1900
                           Charlotte, North Carolina 28246
                           (704) 377-2536




                           2
Case 3:20-cv-00259-GCM Document 7 Filed 05/26/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following:


               Hope A. Root
               Charlotte-Mecklenburg Board of Education
               600 E. Fourth Street, 5th Floor
               Charlotte, North Carolina 28202
               hopea.root@cms.k12.nc.us

               Deja D. Kemp
               Charlotte-Mecklenburg Board of Education
               600 E. Fourth Street, 5th Floor
               Charlotte, North Carolina 28202
               deja1.kemp@cms.k12.nc.us

               Attorneys for Plaintiff


       This 26th day of May, 2020



                                                 s/ Cary B. Davis
                                                 Cary B. Davis




                                     3
          Case 3:20-cv-00259-GCM Document 7 Filed 05/26/20 Page 3 of 3
